Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 2/23/2018.
Claims 1 -10 are presented for examination.
Drawings
The Drawings filed on 2/23/2018 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0049] line 2, 104 should read “804”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 8, 9, & 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ghosh et al. (US20180341876A1 hereinafter Ghosh).
Regarding claim 1, 
Ghosh discloses method comprising, by one or more computing devices: (Ghosh page 1 [0015] ”a method, which involves a) initializing deep learning architecture”, Ghosh Page 6 [0060] “one or more computer devices of the same or different configuration.”)
obtaining training data for training a machine learning model;( Ghosh Page 3 [0031] “Data preparation 101 involves data input for predictions. The data input for predictions is a set of time sequences generated from sensor measurements, sequence of operations and the events generated during the operations of the component/system which may be relevant to the problem.”).
identifying parameters of the training data; (Ghosh  Page 3 [0035] “conducting model training based on the deep learning architecture parameters to generate a trained model,”).
performing Monte Carlo simulations of the model parameters; (Ghosh  Page 2 [0015] “applying Monte Carlo (MC) dropout trained model to evaluate the fitness function,”).
using a result of the Monte Carlo simulations to build a training data simulation model; (Ghosh  Page 2 [0016] “obtain predictions and uncertainties through iteratively applying Monte Carlo (MC) dropout to the generated trained model.”).
generating simulated training data (Ghosh Page 2 [0015] " b) conducting model training based on the deep learning architecture parameters to generate a trained model;") In another word, “model training” is the simulated training data.  using the training data simulation model; (Ghosh Page 2 [0015] "Aspects of the present disclosure can include a method, which involves a) initializing deep learning architecture parameters for a pre-defined base architecture"). 
supplementing the training data with the simulated training data to create a supplemented training data set; (Ghosh Page 2 [0015] "for the fitness function indicative of the trained model not being optimized, updating the deep learning architecture parameters and repeating the method from step b); and e) for the fitness function indicative of the trained model being optimized, providing the trained model for prediction.").
training the machine learning model using the supplemented training data set; and (Ghosh  Page 2 [0017] “for the fitness function indicative of the trained model not being optimized, updating the deep learning architecture parameters and repeat the process from step b);”).
storing the trained machine learning model for use in generating predictions. (Ghosh  Page 3 [0052] “Once the model is trained at 106, the data stored in the database 803 is utilized as a validation set to generate predictions and uncertainty levels through the use of MC dropout 107.”). 
Regarding claim 2, 
Gosh discloses The method of claim 2,
wherein generating the training data simulation model comprises incorporating features leveraged from domain knowledge about the training data or a problem sought to be solved with the machine learning model. (Ghosh Page 3 [0041] “the model is trained using the training dataset as shown in FIG. 1. The hyper-parameters necessary for training the network, such as learning rate, number of epochs, and so on, are also determined by the main optimization algorithm. Once training is complete and the model converges, the trained model is used to evaluate the fitness function on the validation dataset as presented below.”).
Regarding claim 8,
Ghosh discloses The method of claim 1, 
wherein performing the Monte Carlo simulations comprises populating a set of possible model parameters including a plurality of variables using a probability distribution for particular ones of the plurality of variables that have variability.( Ghosh, Page 6 [0068] “the fitness function is configured to evaluate accuracy and uncertainty of the predictions of the training model through providing a probability of predicting a given output from an input, the deep learning architecture parameters, and a dropout rate, as described with respect to 107 of FIG. 1.”).
Regarding claim 9,
Ghosh discloses, The method of claim 6,
A computer system programmed to perform the process of claim 1. (Ghosh, Page 2 [0017] “The computer program can be in the form of instructions stored on a non-transitory computer readable medium and executable by one or more processors.”)
Regarding claim10,
Ghosh discloses, Non-transitory computer storage comprising,
executable code that directs a computing system to perform the process of claim 1, (Ghosh, Page 2 [0017] “The computer program can be in the form of instructions stored on a non-transitory computer readable medium and executable by one or more processors.”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Shrivastava ("Learning from Simulated and Unsupervised Images through Adversarial Training" see PTO-892). 

Regarding claim 3,
Ghosh does not explicitly disclose The method of claim 2, further comprising filtering unrealistic data from the simulated training data using an adversarial network.
However, Shrivastava in analogous art discloses The method of claim 2, further comprising filtering unrealistic data from the simulated training data using an adversarial network. (Shrivastava, Page 2 line [002-011] "We develop a method for S+U learning, which we term SimGAN, that refines synthetic images from a simulator using a neural network which we call the ‘refiner network’. Figure 2 gives an overview of our method: a synthetic image is generated with a black box simulator and is refined using the refiner network. To add realism, we train our refiner network using an adversarial loss, similar to Generative Adversarial Networks (GANs) [8], such that the refined images are indistinguishable from real ones using a discriminative network."). 
Ghosh and Shrivastava are both directed to neural networks and efficiently. In view of the teachings of Shrivastava, it would have been obvious to one of ordinary skill in the art to apply the teachings of Shrivastava to Ghosh before the effective filing date of the claimed invention in order to efficiently use deep neural networks. (Shrivastava Page 1 [027-031] "Large labeled training datasets are becoming increasingly important with the recent rise in high capacity deep neural networks [4, 20, 48, 48, 1, 24, 17]. However, labeling such large datasets is expensive and time consuming.").

Regarding claim 4,
Shrivastava discloses The method of claim 3, 
further comprising training the adversarial network to distinguish between the training data and the unrealistic data. (Shrivastava, Page 3 line [020-026] “In contrast to classical domain adaptation methods that adapt the features with respect to a specific prediction task, we bridge the gap between image distributions through adversarial training. This approach allows us to generate realistic training images which can be used to train any machine learning model, potentially for multiple tasks.”).
Claims 5, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of  Simoudis, et al (US5692107A hereinafter, "Simoudis"). 
Regarding claim 5, 
Ghosh does not explicitly disclose The method of claim 1, generating a user interface for filtering unrealistic data from the simulated training data;
 		However, Simoudis discloses The method of claim 1,
 generating a user interface for filtering unrealistic data from the simulated training data; (Simoudis, Para. 4 line [044-028] “Module-specific parameters are set 205 using the GUI 105 of the selected data analysis module, which may be in the form of user queries or hypotheses.”), also ( Simoudis, Para. 4 line [051-056] “Once the user determines that the mining results are satisfactory, a predictive model is extracted 208 based on such results. Depending on the specific application, the predictive models may include a collection of rules for symbolic models, a set of equations for statistical models, a trained neural network for neural models, and the like.”).
Ghosh and Simoudis are both directed to neural networks and accuracy. In view of the teachings of Simoudis, it would have been obvious to one of ordinary skill in the art to apply the teachings of Simoudis to Ghosh before the effective filing date of the claimed invention in order to efficiently use deep neural networks. (Simoudis Para. 4 line [015-019] "Accurate forecasting relies heavily upon the ability to analyze large amounts of data. This task is extremely difficult because of the sheer quantity of data involved and the complexity of the analyses that must be performed.")
causing output of the user interface to a user, the interface including a representation of a portion of the simulated training data and user-selectable elements to confirm or reject the portion of the simulated training data. (Simoudis Para. 4 line [051-056] “Once the user determines that the mining results are satisfactory, a predictive model is extracted 208 based on such results. Depending on the specific application, the predictive models may include a collection of rules for symbolic models, a set of equations for statistical models, a trained neural network for neural models, and the like.”)
Regarding claim 6, 
Simoudis discloses The method of claim 5, further comprising;
in response to receiving an indication of user selection of the user-selectable element to confirm the portion of the simulated training data, adding the portion of the simulated training data to the supplemented training data set; and (Simoudis, Para. 4 line [051-056] “Once the user determines that the mining results are satisfactory, a predictive model is extracted 208 based on such results. Depending on the specific application, the predictive models may include a collection of rules for symbolic models, a set of equations for statistical models, a trained neural network for neural models, and the like. The extracted predictive model then may be saved 209, for example in the knowledge repository 110.”).
in response to receiving an indication of user selection of the user-selectable element to reject the portion of the simulated training data, discarding the portion of the simulated training data. (Simoudis, FIG. 3, 213, when query is not validated by the user result on 213 will be rejected back to user for farther validation.)
Regarding claim 7,
Simoudis discloses The method of claim 6,  
further comprising, in response to receiving the indication of the user selection of the user-selectable element to reject the portion of the simulated training data, retraining the training data simulation model using a training data set that excludes the portion of the simulated training data. (FIG. 5,  414 user inspect the element, either is accepted and stored in 418 or rejected and sent to 416 for retraining. When query is not accepted by the user result on 213 will be rejected back to user for farther validation.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Szeto, et al. (US 20180018590 A1) discloses distributed machine learning system.
Sen, et al. (US 20160321523 A1) discloses filter monte carlo noise.
Shrivastava, discloses learning from Adversarial Training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAGI S. NOUMAN whose telephone number is (571) 272-8922.  The examiner can normally be reached on Mon - Fri 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huang, Miranda can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.S.N./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124